 APPLE JACK MINING CORP.Apple Jack Mining Corp.andUnited Mine Workersof America.Case 9-CA-26024May 26, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn a charge filed by the United Mine Workersof America December 14, 1988, the General Coun-sel of the National Labor Relations Board issued acomplaint January 27, 1989, against Apple JackMining Corp., the Respondent, alleging that it hasviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act. Although properly servedcopies of the charge and complaint, the Respond-ent has failed to file an answer.On March 20, 1989, the General Counsel filed aMotion for Summary Judgment. On March 23,1989, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent filed no response. The allegations inthe motion are therefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 14 days ofservice, "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board." Further, the undisputedallegations in theMemorandum in Support ofMotion for Summary Judgment disclose that coun-sel for the General Counsel, by letter dated Febru-ary 23, 1989, notified the Respondent that unless ananswer was filed by close of business March 3,1989, a Motion for Summary Judgment would befiled.By an undated letter in response, the Respondentstated thatApple Jack Mining was temporarilyshut down because the United Mine Workers ofAmerica had an injunction against Vision Coal, thecompany that was buying Apple Jack's coal, andtheRespondent had to truck coal across Visionproperty to get to other coal markets. The letterincluded the names and addresses of the employeesand stated that all of them "were paid in full" "Oc-tober 10, 1989 [sic]," that none of them had filedany complaints, and that all had obtained employ-293ment at L & M Mining in Cyclone, West Virginia.The letter also stated that Apple Jack was preparedto return to production as soon as an agreementcould be reached on crossing Vision property. Byletter dated March 2, 1989, counsel for the GeneralCounsel advised the Respondent that its letter didnot constitute a proper answer to the complaint,enclosed a copy of the pertinent Board Rules andRegulations, and stated that if an answer was notreceived by March 10, 1989, a Motion for Summa-ry Judgment would be filed. The Respondent didnot reply.We find that the Respondent's letter is insuffi-cient to constitute an answer to the complaintunder Section 102.20 of the Board's Rules andRegulations because it does not specifically admit,deny, or explain each of the allegations in the com-plaint. SeeKramer Volkswagen,284 NLRB No. 28(June 15, 1987) (not published);Goldstein Co., 274NLRB 682 (1985).In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent, a corporation with its principaloffice in Baisden,West Virginia, has been engagedin the mining of coal in the vicinity of Oceana,West Virginia. During the calendar year 1988, theRespondent, in the course and conduct of its busi-ness operations, sold and shipped from its Oceana,West Virginia facility products, goods, and materi-als valued in excess of $50,000 directly to VisionCoal Company, a nonretail West Virginia enter-prise which, in turn, has annually sold and shippedproducts, goods, and materials valued in excess of$50,000 from its West Virginia facility directly topoints outside the State of West Virginia. We findthat the Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act and that the Union is a labor or-ganizationwithin the meaning of Section 2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The Unitand the Union's RepresentativeStatusThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:294 NLRB No. 23 294DECISIONS OF THE NATIONAL LABOR' RELATIONS BOARDThe employees of the Respondent described intheNational Bituminous CoalWage Agree-ment of 1988.Since September 15, 1986,and at all times mate-rial, the Union has been the designated exclusivecollective-bargaining representative of the employ-ees in the unit and since that date has been recog-nized as such representative by the Respondent.Such recognition has been embodied in successivecollective-bargaining agreements(The National Bi-tuminous Coal Wage Agreement),the most recentof which is effective by its terms for the periodFebruary 1, 1988, to February 1, 1993.At all times since September 15, 1986,the Union,by virtue of Section 9(a) of the Act, has been, andis, the exclusive representative of the unit for pur-poses of collective bargaining with respect to ratesof pay, wages, hours of employment, and otherterms and conditions of employment.B. Refusals to BargainOn October 11, 1988, the Union, by letter, re-quested the Respondent to negotiate regarding theeffects on the unit of the Respondent's closure ofthe Oceana,West Virginia mine.Since about Octo-ber 11, 1988,the Respondent has failed and refusedto negotiate with the Union concerning the effectsof the closure, a mandatory subject of bargaining.Since about October 11, 1988, the Union, by letter,has requested the Respondent to furnish the Unionwith information that is necessary for and relevantto the Union'sperformance of its function as theexclusivecollective-bargaining representative ofthe unit.Since about October 11,1988, the Re-spondent has failed and refused to furnish theUnion the requested information.By the acts and conduct described above, theRespondent has failed and refused,and is failingand refusing,to bargaincollectivelyand in goodfaithwith the representative of its employees. Ac-cordingly,theRespondent has engaged in unfairlaborpracticeswithin the meaning of Section8(a)(5) and(1) of the Act.CONCLUSIONS OF LAWBy failing and refusing to bargain with the Unionover the effects of the closing of its Oceana, WestVirginia mine and by failing and refusing to furnishthe Union with information necessary for, and rele-vant to,the Union's performance of its function asthe exclusive collective-bargaining representativeof the unit,the Respondent has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent to bargain on re-quest with the Union over the effects of the closingof its Oceana,West Virginia mine and to furnishthe Union with the requested information necessaryfor, and relevant to, the Union's performance of itsfunction as the exclusive collective-bargaining rep-resentative of unit employees.With respect to the Respondent'sunlawful fail-ure to bargain with the Union over the effects oftheRespondent'stermination of operations, thebargaining unit employees have been denied an op-portunity to bargain through their collective-bar-gaining representative at a time when the Respond-ent might still have been in need of their servicesand at a time when a measure of balanced bargain-ing power existed.Meaningful bargaining cannotbe assured until some measure of economicstrength is restored to the Union. A bargainingorder alone,therefore,cannot serve as an adequateremedy for the unfair labor practices committed.Accordingly,we deem it necessary,in order toeffectuate the purpose of the Act,to require theRespondent to bargain with the Union representingitsemployees,on request,about the effects of theclosure on unit employees,and shall accompanythe Order with a limited backpay requirement de-signed both to make the employees whole for thelosses suffered as a result of the Respondent's fail-ure to bargain and to recreate in some practicablemanner a situation in which the parties' bargainingposition is not entirely devoid of economic conse-quences for the Respondent.We shall do so in thiscase by requiring the Respondent to pay backpayto its employees in a manner similar to that re-quired inTransmarine NavigationCorp.,170 NLRB389 (1968).We shall order the Respondent to payemployees in the unit backpay at the rate of theirnormalwageswhen last in the Respondent'semploy from 5 days after the date of this Decisionand Order until the occurrence of the earliest ofthe following events: (1) the date the Respondentbargains to agreement with the Union on thosesubjects pertaining to the effects of the closing onthe unit;(2) a bona fide impasse in bargaining; (3)the failure of the Union to request bargainingwithin 5 days of the date of this decision, or tocommence negotiations within 5 days of the Re-spondent's notice of its desire to bargain with theUnion; or (4) the subsequent failure of the Union to APPLE JACK MINING CORPbargain in good faith.In no event shall the sumpaid to any of the employees in the unit exceed theamount the employees would have earned as wagesfrom the date on which the Respondent terminateditsOceana,West Virginia operations to the timethey secured equivalent employment elsewhere, orthe date the Respondent shall have made a bonafideoffer to bargain,whichever occurs sooner;provided,however,that in no event shall the sumbe less than these employees would have earnedfor a 2-week period at the rate of their normalwages when last in the Respondent's employ.Inter-est on all sums shall be paid in the manner pre-scribed inNew Horizonsfor theRetarded. iIn view of the Respondent's termination of itsOceana,West Virginia operations,we shall alsoprovide for mail notices to employees.ORDERThe National Labor Relations Board orders thatthe Respondent, Apple Jack Mining Corp.,Bais-den,West Virginia, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Failing and refusing to afford the Union anopportunity to negotiate and bargain with respectto the effects of the termination of the Respond-ent's operations in the vicinity of Oceana,WestVirginia.(b)Failing and refusing to furnish the Unionwith information necessary for, and relevant to, theUnion's performance of its function as the exclusivecollective-bargaining representative of the bargain-ing unit employees.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit with respect to the effectsof the termination of the Respondent's operationsin the vicinity of Oceana, West Virginia:The employees of Respondent described in theNational Bituminous Coal Wage Agreement of1988.(b)On request, furnish the Union with informa-tion that the Respondent has failed to furnish andthat is necessary for, and relevant to, the Union'sperformance of its function as the exclusive collec-1283 NLRB 1173 (1987) Interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U S C § 6621295tive-bargaining representative of the bargainingunit employees.(c) Pay the unit employees laid off or dischargedon the date the Respondent terminated its oper-ations their normal wages, plus interest, for theperiod set forth in the remedy section of this deci-sion.(d) Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its facilities in Baisden,West Virginiaand mail to the Union and to all unit employeeswho were employed at its Oceana, West Virginiafacility a copy of the attached notice marked "Ap-pendix."2 Copies of the notice, on forms providedby the Regional Director for Region 9, after beingsigned by the Respondent's authorized representa-tive, shall be mailed by the Respondent immediate-ly upon receipt as above directed and shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain collec-tively and in good faith with the representative ofour employees with respect to the effects of ourtermination of operations at Oceana, West Virginia.WE WILL NOT fail and refuse to furnish informa-tion requested by the Union that is necessary for 296DECISIONSOF THE NATIONALLABOR RELATIONS BOARDand relevant to the Union'sperformance of itsfunction as the exclusive collective-bargaining rep-resentative of the employees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith,restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL,on request,bargain with the Union asthe exclusive representative of our employees inthe following bargaining unit with respect to theeffects of the termination of our operations in thevicinity of Oceana,West Virginia:The employees of Respondent described in theNational Bituminous Coal Wage Agreement of1988.WE WILL,on request,furnish the Union with in-formation necessary for and relevant to the Union'sperformance of its function as the exclusive collec-tive-bargaining representative of the employees inthe bargaining unit.WE WILL payunit employees laid off or dis-charged on the date we terminated our operationsatOceana,West Virginiatheir normal wages, plusinterest,for a period requiredby theDecision andOrder.APPLEJACK MINING CORP.